Filed 8/1/16 P. v. Garcia CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H042695
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. No. SS142125A)

         v.

MARGARITO GONZALEZ GARCIA,

         Defendant and Appellant.

         By plea agreement, defendant Margarito Gonzalez Garcia was sentenced to
26 years in state prison for one count of forcible lewd and lascivious conduct upon
John Doe (Pen. Code, § 288, subd. (b)(1))1; two counts of lewd and lascivious conduct
upon John Doe (§ 288, subd. (a)); one count of forcible lewd and lascivious conduct upon
Jane Doe (§ 288, subd. (b)(1)); and one count of lewd and lascivious conduct upon
Jane Doe (§ 288, subd. (a)). Upon defendant’s timely appeal, we appointed counsel to
represent him in this court. Appellate counsel filed a brief stating the case and facts but
raising no issues. We notified defendant of his right to submit written argument on his
own behalf and received no response.
         We have reviewed the entire record to determine if there are any arguable
appellate issues. (People v. Wende (1979) 25 Cal. 3d 436, 440–441.) We include here a




         1
         Unspecified statutory references are to the Penal Code. Victims are referred to in
the record as John Doe and Jane Doe. We do the same.
brief description of the facts and procedural history of the case, and the conviction and
punishment imposed. (People v. Kelly (2006) 40 Cal. 4th 106, 123–124.)
                          I.   TRIAL COURT PROCEEDINGS
       According to the probation report, in 2014 John Doe’s mother reported to local
law enforcement that she suspected defendant had sexually abused John Doe in 2012,
based on a recent disclosure by John Doe. Defendant was known to John Doe’s mother.
An officer interviewed John Doe, who told the officer that on five or six occasions
defendant had put his penis inside John Doe’s anus. On at least one of those occasions,
defendant had forcefully removed John Doe’s pants and underwear and pushed him down
on his back to prevent him from moving. John Doe was 10 years old when he reported
the abuse, meaning that he was around eight years old when the abuse occurred.
       Also in 2014, Jane Doe’s parents reported to a different police agency that they
suspected defendant had sexually abused Jane Doe one month earlier, based on a recent
disclosure by Jane Doe. Defendant was related to Jane Doe. An officer interviewed
Jane Doe, who told the officer that on five or six occasions, defendant took off her
clothing, kissed her on the mouth, touched her bare breasts, and penetrated her vagina
and anus with his fingers and his penis. Jane Doe told defendant to stop but he would
not. Jane Doe was seven years old at the time of the abuse.
       Defendant was held to answer and charged by information with: (count 1) sex or
sodomy of John Doe (a child under 10 years old) (§ 288.7, subd. (a)); (count 2) sex or
sodomy of Jane Doe (a child under 10 years old) (§ 288.7, subd. (a)); (count 3) forcible
lewd acts with John Doe (§ 288, subd. (b)(1)); (counts 4 and 5) lewd acts with John Doe
(§ 288, subd. (a)); and (counts 6 and 7) lewd acts with Jane Doe (§ 288, subd. (a)).
       The parties reached a stipulated disposition in May 2015. The People amended
the information to add count eight (forcible lewd acts with Jane Doe (§ 288,
subd. (b)(1))); defendant pleaded no contest to counts three, four, five, six, and eight; the


                                              2
People agreed to dismiss the remaining counts; and defendant agreed to receive a 26-year
determinate state prison term.
       The trial court sentenced defendant to 26 years in state prison in June 2015,
consisting of: a 10-year upper term for count three (§ 288, subd. (b)(1)); a 10-year full
consecutive upper term for count eight (§§ 288, subd. (b)(1), 667.6, subds. (d), (e)); and
six years consecutive for counts four, five, and six (two years for each count based on
one-third the middle term; §§ 288, subd. (a), 1170.1, subd. (a)). The trial court ordered
defendant to pay a $10,000 restitution fine (§ 1202.4, subds. (b)(1)) with an additional
$10,000 parole revocation fine imposed but suspended pending successful completion of
parole (§ 1202.45); a $300 fine (§ 290.3, subd. (a)) with $930 in penalty assessments
(consisting of: $300 (§ 1464, subd. (a)(1)), $210 (Gov. Code, § 76000, subd. (a)(1)),
$60 (§ 1465.7), $150 (Gov. Code, § 70372), $60 (Gov. Code, § 76000.5), $30
(Gov. Code, § 76104.6, subd. (a)(1)), and $120 (Gov. Code, § 76104.7, subd. (a))); a
$200 court operations assessment (§ 1465.8, subd. (a)(1)); a $150 court facilities funding
assessment (Gov. Code, § 70373, subd. (a)(1)); and victim restitution in an amount to be
determined later (§ 1202.4, subd. (f)). Defendant received 354 days of presentence credit
based on 308 actual days plus 46 conduct credits (§§ 2933.1, subd. (c), 1192.7,
subd. (c)(6)).
       We have reviewed the entire record and find no arguable issue.
                                   II.   DISPOSITION
       The judgment is affirmed.




                                             3
                               ____________________________________
                               Grover, J.




WE CONCUR:




____________________________
Rushing, P.J.




____________________________
Premo, J.